 Fill in this information to identify your case and this filing:

 Debtor 1                    Jacqueline Lopez- Flores
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF CALIFORNIA

 Case number            18-52014                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        7076 Kindra Hill Dr.                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        San Jose                          CA                                           Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                            $3,500,000.00                 $3,500,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
                                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                APN 70168013


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $3,500,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

               Case: 18-52014                      Doc# 24                  Filed: 10/08/18               Entered: 10/08/18 13:17:41                        Page 1 of 28
 Debtor 1       Jacqueline Lopez- Flores                                                                            Case number (if known)      18-52014
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                    $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Personal furniture                                                                                                        $12,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV and Stereo Equipment                                                                                                     $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Personal clothing                                                                                                           $1,500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Personal jewelry                                                                                                            $5,500.00

Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

           Case: 18-52014                    Doc# 24             Filed: 10/08/18               Entered: 10/08/18 13:17:41                        Page 2 of 28
 Debtor 1          Jacqueline Lopez- Flores                                                                                          Case number (if known)   18-52014

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $20,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.                                               Chase Bank                                                                    $300.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                    % of ownership:

                                                  Eagle Sales and Development, LLC                                                        100%          %                     Unknown


                                                  Blaze, Inc.                                                                             50%           %                     Unknown


                                                  Uno Group Capital Holdings LLC                                                          50%           %                     Unknown


                                                  95 Hamilton, LLC                                                                        10%           %                     Unknown


                                                  Iron Springs Development, LLC                                                           10%           %                     Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy

           Case: 18-52014                              Doc# 24                   Filed: 10/08/18                          Entered: 10/08/18 13:17:41           Page 3 of 28
 Debtor 1         Jacqueline Lopez- Flores                                                                    Case number (if known)      18-52014

        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                                California Licensed Real Estate Agent                                                                     Unknown


 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..




Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 18-52014                      Doc# 24           Filed: 10/08/18           Entered: 10/08/18 13:17:41                      Page 4 of 28
 Debtor 1        Jacqueline Lopez- Flores                                                                                        Case number (if known)        18-52014
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $300.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

            Case: 18-52014                       Doc# 24               Filed: 10/08/18                   Entered: 10/08/18 13:17:41                             Page 5 of 28
 Debtor 1         Jacqueline Lopez- Flores                                                                                              Case number (if known)   18-52014

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $3,500,000.00
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57. Part 3: Total personal and household items, line 15                                                      $20,000.00
 58. Part 4: Total financial assets, line 36                                                                     $300.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $20,300.00              Copy personal property total              $20,300.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $3,520,300.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy

            Case: 18-52014                         Doc# 24                Filed: 10/08/18                      Entered: 10/08/18 13:17:41                         Page 6 of 28
 Fill in this information to identify your case:

 Debtor 1                   Jacqueline Lopez- Flores
                            First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA

 Case number           18-52014
 (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     City of San Jose                           Describe the property that secures the claim:                    $284.00          $3,500,000.00                      $0.00
         Creditor's Name                            7076 Kindra Hill Dr. San Jose, CA
                                                    APN 70168013
                                                    As of the date you file, the claim is: Check all that
         200 E. Santa Clara St.                     apply.
         San Jose, CA 95113                             Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
     Debtor 2 only                                       car loan)

       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit

       Check if this claim relates to a                 Other (including a right to offset)   Lien
       community debt

 Date debt was incurred          10/28/14                    Last 4 digits of account number


 2.2     Internal Revenue Service                   Describe the property that secures the claim:              $180,000.00            $3,500,000.00                      $0.00
         Creditor's Name                            7076 Kindra Hill Dr. San Jose, CA
                                                    APN 70168013
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 7346                              apply.
         Philadelphia, PA 19101                         Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                         car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)   Taxes
       community debt

 Date debt was incurred                                      Last 4 digits of account number



Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

              Case: 18-52014                      Doc# 24          Filed: 10/08/18               Entered: 10/08/18 13:17:41                     Page 7 of 28
 Debtor 1 Jacqueline Lopez- Flores                                                                            Case number (if know)   18-52014
               First Name                  Middle Name                      Last Name



 2.3     Ropers Majeski et. al.                     Describe the property that secures the claim:                   $40,000.00        $3,500,000.00             $0.00
         Creditor's Name                            7076 Kindra Hill Dr. San Jose, CA
                                                    APN 70168013
         50 W. San Fernando St.
                                                    As of the date you file, the claim is: Check all that
         Ste. 1400                                  apply.
         San Jose, CA 95113                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Abstract of Judgment
       community debt

 Date debt was incurred          4/9/2018                    Last 4 digits of account number


         Santa Clara County Tax
 2.4                                                                                                                       $0.00      $3,500,000.00             $0.00
         Collector                                  Describe the property that secures the claim:
         Creditor's Name                            7076 Kindra Hill Drive
                                                    San Jose, California
                                                    Single Family Residence
                                                    Notice Only
                                                    As of the date you file, the claim is: Check all that
         70 W. Hedding St.                          apply.
         San Jose, CA 95110                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit

       Check if this claim relates to a                  Other (including a right to offset)   Real Property Taxes
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.5     SLS                                        Describe the property that secures the claim:                $2,967,561.00        $3,500,000.00             $0.00
         Creditor's Name                            7076 Kindra Hill Dr. San Jose, CA
                                                    APN 70168013
                                                    As of the date you file, the claim is: Check all that
         8742 Lucent Blvd. #300                     apply.
         Littleton, CO 80129                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit

       Check if this claim relates to a                  Other (including a right to offset)   First Deed of Trust
       community debt

 Date debt was incurred          2007                        Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

            Case: 18-52014                        Doc# 24           Filed: 10/08/18               Entered: 10/08/18 13:17:41                 Page 8 of 28
 Debtor 1 Jacqueline Lopez- Flores                                                                            Case number (if know)   18-52014
               First Name                  Middle Name                      Last Name


 2.6     SLS                                        Describe the property that secures the claim:                          $0.00             $0.00              $0.00
         Creditor's Name                            Notice Only
         c/o Law Offices of Les
         Zieve
         30 Corporate Drive Ste.                    As of the date you file, the claim is: Check all that
                                                    apply.
         450                                             Contingent
         Irvine, CA 92606
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit

       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                $3,187,845.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $3,187,845.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

            Case: 18-52014                        Doc# 24           Filed: 10/08/18               Entered: 10/08/18 13:17:41                Page 9 of 28
 Fill in this information to identify your case:

 Debtor 1                    Jacqueline Lopez- Flores
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number              18-52014
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Jacqueline Lopez- Flores                                              X
              Jacqueline Lopez- Flores                                                  Signature of Debtor 2
              Signature of Debtor 1

              Date       October 8, 2018                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case: 18-52014                  Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                      Page 10 of
                                                                                   28
 Fill in this information to identify your case:

 Debtor 1                  Jacqueline Lopez- Flores
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           18-52014
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $22,000.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

               Case: 18-52014                  Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                              Page 11 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                    Case number (if known)   18-52014


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                         Unknown            Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $21,400.00           Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Husband Business                                          $56,000.00
 the date you filed for bankruptcy:   Income

 For last calendar year:                           Husband Business                               Unknown
 (January 1 to December 31, 2017 )                 Income

 For the calendar year before that:                Husband Business                             $38,000.00
 (January 1 to December 31, 2016 )                 Income


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                              Page 12 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                    Case number (if known)    18-52014


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                             Page 13 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                    Case number (if known)    18-52014


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Office of Charles B. Greene                                 See 2016(b)                                            9/2018 - See                $783.00
       84 W. Santa Clara St. Ste. 800                                                                                         2016(b)
       San Jose, CA 95113


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                              Page 14 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                       Case number (if known)   18-52014


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                  Describe any property or         Date transfer was
       Address                                                         property transferred                      payments received or debts       made
                                                                                                                 paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                          Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of               Type of account or       Date account was              Last balance
       Address (Number, Street, City, State and ZIP              account number                 instrument               closed, sold,             before closing or
       Code)                                                                                                             moved, or                          transfer
                                                                                                                         transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                               have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                       have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                 Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                             Page 15 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                           Case number (if known)   18-52014


      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                   Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                   Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       Eagle Sales and Development, LLC                                                                                EIN:

                                                                                                                       From-To

       Blaze, Inc.                                                                                                     EIN:

                                                                                                                       From-To

       Uno Group Capital Holdings, LLC                                                                                 EIN:

                                                                                                                       From-To


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                                  Page 16 of
                                                                                   28
 Debtor 1      Jacqueline Lopez- Flores                                                                    Case number (if known)   18-52014



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Jacqueline Lopez- Flores
 Jacqueline Lopez- Flores                                                Signature of Debtor 2
 Signature of Debtor 1

 Date      October 8, 2018                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

             Case: 18-52014                     Doc# 24              Filed: 10/08/18 Entered: 10/08/18 13:17:41                          Page 17 of
                                                                                   28
 Fill in this information to identify your case:

 Debtor           Jacqueline Lopez- Flores

 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number         18-52014
 (if known)




 Official Form 426

Periodic Report Regarding Value, Operations, and Profitability of Entities in Which the Debtor’s Estate Holds a
Substantial or Controlling Interest
                                                                                                                                                            12/17


              This is the Periodic Report as of August 31, 2018 on the value, operations, and profitability of those entities in which a Debtor holds, or
              two or more Debtors collectively hold, a substantial or controlling interest (a “Controlled Non-Debtor Entity”), as required by Bankruptcy Rule
              2015.3. For purposes of this form, “Debtor” shall include the estate of such Debtor.

              [Name of Debtor] holds a substantial or controlling interest in the following entities:
               Name of Controlled Non-Debtor Entity                                            Interest of the Debtor              Tab #
              Eagle Sales and Development, LLC                                                 100%
              Blaze, Inc.                                                                      50%
              UNO Group Capital Holdings, LLC                                                   50%

              This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each Controlled Non-Debtor Entity.

              Each Entity Report consists of five exhibits.

                        Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows, and a statement
                        of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report, along with summarized footnotes.

                        Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

                        Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

                        Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been allocated between
                        or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor Entity and includes a copy of each
                        tax sharing or tax allocation agreement to which the Controlled Non-Debtor Entity is a party with any other Controlled Non-Debtor
                        Entity.

                        Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or professional fees
                        that have been or could be asserted against any Debtor, or the incurrence of any obligation to make such payments, together with
                        the reason for the entity’s payment thereof or incurrence of any obligation with respect thereto.

              This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

              Case: 18-52014                   Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41                     Page 18 of
                                                                                   28
Debtor Name: Jacqueline    Lopez- Flores                                                                                    Case number 18-52014
            The undersigned, having reviewed the Entity Reports for each Controlled Non-Debtor Entity, and being familiar with the Debtor’s
            financial affairs, verifies under the penalty of perjury that to the best of his or her knowledge, (i) this Periodic Report and the
            attached Entity Reports are complete, accurate, and truthful to the best of his or her knowledge, and (ii) the Debtor did not cause the
            creation of any entity with actual deliberate intent to evade the requirements of Bankruptcy Rule 2015.3

               For non-individual                 X
               Debtors:                                  Signature of Authorized Individual


                                                         Printed name of Authorized Individual

                                                         Date        1
                                                                     MM/ DD / YYYY

               For individual Debtors:            X      /s/ Jacqueline Lopez Flores                     X
                                                         Signature of Debtor 1                               Signature of Debtor 2

                                                          Jacqueline Lopez Flores                        X
                                                         Printed name of Debtor 1                            Printed name of Debtor 2

                                                         Date         10/8/2018                          Date
                                                                     MM/ DD / YYYY                              MM/ DD / YYYY




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41               Page 19 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit A: Financial Statements for [Name of Controlled Non-Debtor Entity]

  Eagle Sales and Development, Inc. -- None
 Blaze, Inc.                        -- None
UNO Group Capital Holdings, LLC     -- None




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 20 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit A-1: Balance Sheet for [Name of Controlled Non-Debtor Entity] as of [date]


            [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year
            and as of the end of the preceding fiscal year.

            Describe the source of this information.]
   Eagle Sales and Development, LLC                       -- None.
   Blaze, Inc.                                            -- None.
   UNO Group Capital Holdings, LLC                        -- None.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 21 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit A-2: Statement of Income (Loss) for [Name of Controlled Non-Debtor Entity] for period ending [date]


            [Provide a statement of income (loss) for the following periods:

             (i) For the initial report:
                     a. the period between the end of the preceding fiscal year and the end of the most recent 3-month
                     period of the current fiscal year; and

                        b. the prior fiscal year.

            (ii) For subsequent reports, since the closing date of the last report.

            Describe the source of this information.]

            Eagle Sales and Development, LLC                                   -- None.
            Blaze, Inc.                                                       -- None.
            UNO Group Capital Holdings, LLC                                   -- None.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 22 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit A-3: Statement of Cash Flows for [Name of Controlled Non-Debtor Entity] for period ending [date]


            [Provide a statement of changes in cash position for the following periods:

             (i) For the initial report:
                       a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period
                          of the current fiscal year; and

                         b. the prior fiscal year.

            (ii) For subsequent reports, since the closing date of the last report.

            Describe the source of this information.]

            Eagle Sales and Development, LLC                           -- None.
            Blaze, Inc.                                                -- None.
            UNO Group Capital Holdings, LLC                             -- None.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 23 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for [Name of Controlled Non-Debtor Entity]
               for period ending [date]

            [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:
             (i) For the initial report:
                      a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period
                          of the current fiscal year; and

                        b. the prior fiscal year.

            (ii) For subsequent reports, since the closing date of the last report.

             Describe the source of this information.]


            Eagle Sales and Development, LLC                           -- None.
            Blaze, Inc.                                                -- None.
            UNO Group Capital Holdings, LLC                             -- None.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 24 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit B: Description of Operations for [Name of Controlled Non-Debtor Entity]


            [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

            Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on
            the entity’s dominant business segments.

            Describe the source of this information.]



            Eagle Sales and Development, LLC -

            Debtor owns a 100% controlling interest. The entity business is primarily the sales, development and marketing of
            real property. The entity has not employees. As of August 31, 2018, the entity had no pending sales.

            Blaze, Inc.:

            Debtor owns a 50% controlling interest. The entity has no business operations as of August 31, 2018. The entity has
            no employees.

            UNO Group Capital Holdings, LLC:

            Debtor owns a 50% controlling interest. The entity has no business operations as of August 31, 2018. The entity has
            no employees.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 25 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit C: Description of Intercompany Claims


            [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity,
            together with the basis for such claims and whether each claim is contingent, unliquidated or disputed.

            Describe the source of this information.]

               NONE




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 26 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit D: Allocation of Tax Liabilities and Assets


            [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local
            taxes have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled
            Non-Debtor Entities.

            Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other
            Controlled Non-Debtor Entity.

            Describe the source of this information.]
               NONE




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 27 of
                                                                                   28
Debtor Name: Jacqueline       Lopez- Flores                                                                               Case number 18-52014

               Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees otherwise
               payable by a Debtor

            [Describe any payment made, or obligations incurred (or claims purchased), by the Controlled Non-Debtor Entity
            in connection with any claims, administrative expenses, or professional fees that have been or could be asserted
            against any Debtor.

            Describe the source of this information.]

               NONE.




Official Form 426                    Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability               page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 18-52014                     Doc# 24               Filed: 10/08/18 Entered: 10/08/18 13:17:41              Page 28 of
                                                                                   28
